The case was continued for advisement, and the opinion of the Court was afterwards prepared by
Emery J.
—
In this case, after the merits of the action of slander have been considered by a jury, with the utmost latitude of examination as to all subjects calculated to affect the character of one of the plaintiffs, from ten years of age, in qualifying the proof of malice and in mitigation of damages; exceptions are taken to the opinion of the court, that it was not every act of illicit intercourse on the part of a female which would authorize individuals to call her a whore. And that the attempt here to prove the truth of the words, if without success, might be regarded as evidence of express and continuing malice.
We think that the Judge upon the facts reported was justified in the instructions given. And the exceptions should be overruled.